PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/699,184
Filing Date: 29 Nov 2019
Appellant(s): Kolodny et al.



__________________
Oren Reches
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Note: This Examiner’s Answer only presents the rejections that are raised in the Appeal Brief by appellant on 9/26/2021. There is a double patenting rejection (Pages 3-14) in the Final Office Action on 2/22/2021 that appellant does not respond in the Appeal Brief.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4, 5, 6-12, 14-17, 18, 19, 20-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2009/0172362) in view of Beckmann et al. (2012/0254541).

a pipeline that comprises multiple pipeline stages (see processor pipeline stages [802]-[806]), wherein the multiple pipeline stages is arranged to execute a first thread of instructions (see fig.8 [T0]); 
multiple registers (e.g. see buffer [824] [826]) that are arranged to store a state of another thread of instructions that differs from the first thread of instructions (see buffer 824 stored the instruction data for T0 and buffer 826 stores instruction data for T1 in Para [0056]); and 
a control circuit (e.g. see fig.8 [thread selector 814]) that is arranged to control a thread switch, the thread switch is applicable to all of the multiple pipelines stages, between the first thread of instructions [T0] and the other thread of instructions [T1 ] by controlling a storage of a state of the first thread of instructions at the multiple registers [824][826]  (see Shen teaches a thread switch (e.g. controlled by a thread selection module 814)  in a current pipeline stage [pipeline stage B] for determining the amount of instruction data in a buffer [828 (thread T0) is more full than buffer [830] (thread T1), and selects the instruction data from a buffer [826] (thread T1) from a prior pipeline stage [pipeline stage A] so that the resulting instruction data resulting from its processing at the pipeline stage B will be stored in the buffer (830) of the current pipeline stage (see para [0058]).  The thread switch from the prior pipeline stage A to the pipeline stage B by the thread selection module 814 is for illustration purpose or as an example. The same type of thread switch should be equally applicable to each and/or all pipeline stages A, B, and C. Therefore, Shen teaches a thread switch (as illustrated by Shen above) that is applicable to all of the multiple pipelines stages (pipeline stages A, B, C), and 

wherein the multiple pipeline stages are arranged to execute the other thread of instructions upon a reception of the state of the other thread of instructions (see the pipeline stages for executing T1 in [0056]).
Shen teaches the registers between the multiple pipeline stages (e.g. see fig.8 [824] [826] are between the pipelined stages).
Shen does not specifically show his buffers as memristor based registers as claimed.
However, Beckmann teaches memristor based registers (see PVRAM in para [0032]; Examiner’s Note: a memory or buffer is a group of registers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beckmann in Shen for including the memristor registers as claimed because one of ordinary skill in the art should recognize the application of a known technique (such as the memristor registers taught by Beckmann) to a known device (such as the pipelined system of Shen) for reducing the overall power of the pipeline system and for replacing the conventional memory/registers (see MPEP 2143 KSR Example D; see also Beckmann para [0033] [0036]).
As to claim 2, Shen in view of Beckmann teaches the device according to claim 1, wherein the memristor based registers comprise spin torque transfer magnetoresistive memory 
As to claim 3, Shen in view of Beckmann teaches the device according to claim 1, wherein the memristor based registers comprise resistive memory elements (see Beckmann Para [0062]). The reason of obviousness is the same as set forth in claim 1 above.
As to claim 4, Shen teaches wherein the thread switch maintains an order (e.g. by the thread selection) of execution of instructions per thread of instructions of the first thread of instructions [T1] and the other thread of instructions  [T0] (see in case of buffer full, instead of the thread T0 in buffer 828, the thread T1 from buffer 826 from the previous pipeline stage A is selected so the processing result at the pipeline B will be stored in buffer 830 in para [0058]).
As to claim 5, Shen does not but Beckmann teaches:
multiple intermediate buffers [memory blocks of write through buffer 106] (see para [0040] [0045]); 
wherein the control circuit [processor 112] (see the write through buffer 106 is operatively connected to the processor 112 in [0040]) is also configured to control a storage (e.g. by transfer) of a state of the first thread of instructions (e.g. update of file and system data, para [0003]) at the multiple intermediate buffers [memory blocks of write through buffer 106] (see how the updated block 118 is being copied from the cache 102 to the write through buffer [106] in para [0044])  before storing the state of the first thread of instructions at the multiple memristor based registers [memory blocks of PVRM 108] (see the write through buffer 106 then may write the updated memory block 118 (i.e. transferring data representing the updated memory block 118) to the PVRAM 108 when the on0die interface is able to consume 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple intermediate buffers; wherein the control circuit is also configured to control a storage of a state of the first thread of instructions at the multiple intermediate buffers before storing the state of the first thread of instructions at the multiple memristor based registers, as claimed (see the details of claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique (such as the transfer of the updated block from the cache [102] to the write through buffer [106] and then to the PVRM 108 as taught by Beckmann above, to a known device (such as the pipelined system of Shen) for reducing the overall power of the pipeline system and for replacing the conventional memory/registers (see MPEP 2143 KSR Example D;  Beckmann para [0033] [0036]).
As to claim 6, Shen teach the device according to claim 1, wherein duration of the thread switch does not exceed a time required to re-fill the pipeline (see each pipeline stage can independently select between threads in [0063]).
As to claim 7, Shen in view of Beckmann teaches the device according to claim 1, wherein each pipeline stage (see fig.8 buffers between the pipeline stages) is followed by a memristor based register (see Beckmann teaches memristor registers in [0032] [0036]). The reason of obviousness to include memristor registers has been given in claim 1 above, Therefore, it will not be repeated herein.

As to claim 9, Shen teaches wherein an aggregate duration of the extracting of the state of the first thread of instructions and the storage of the state of the first thread of instructions (see the processing cycles K-K+2 for selecting the tread TO in [0060]) exceeds a duration of the provision of the state of the other thread of instructions [T1] (see fig.9 selecting cycles of K-K+2).
As to claim 10, Shen in view of Beckmann teaches the device according to claim 1, wherein the multiple memristor based registers (taught by Beckmann; see obviousness reasoning in claim 1 above) are arranged to store a state of each thread of instructions out of other thread of instructions that differ from the first thread of instructions (e.g. see buffer 820 for storing the instruction data for T0 and buffer 822 for storing the instruction data for T1 in [0055]; T0 is not T1) ; and wherein the control circuit [thread selector] is arranged to control thread switches between any instructions out of the first thread of instructions [TO] and any one of the other threads of instructions [T1] (see the buffer 820 selected by thread selector for storing the instruction data of TO and T1 in [0056]).
As to claims 11, 12, Shen teaches two thread of instructions (see T0 T1 in fig.8), but does not explicitly show the three threads and ten threads of instructions, as claimed.

As to claim 14, Shen in view of Beckmann teaches wherein the memristor based registers comprise resistive memory elements (see Beckmann Para [0062]); wherein each other thread of instructions (taught by Shen, see TO stored in buffer 824 and T1 stored in buffer 826 in [0056]) is stored in a memristive-based layer of the memristor based registers (Beckmann Para [0062]). The reasons of obviousness is the same and already set forth in claim 10 above.
As to claim 15, Shen teaches a method, comprising:
executing, by a multiple pipeline stages of a pipeline, a first thread of instructions (see fig.8 T0 in multistage pipeline);
storing, by multiple registers (e.g. see buffer [824] [826]), a state of another thread of instructions that differs from the first thread of instructions (see buffer 824 stored the instruction data for T0 and buffer 826 stores instruction data for T1 in Para [0056]); and
executing a thread switch [thread selector] between the first thread of instructions [T0] and the other thread of instructions [T1],  
the thread switch is applicable to all of the multiple pipelines stages  (see Shen teaches a thread switch (e.g. controlled by a thread selection module 814)  in a current pipeline stage 
wherein the executing of the thread switch comprises: 
storing a state of the first thread of instructions at the multiple registers (see instruction data for T0 stored in buffer 824 in [0056]); and 
providing the state of the other thread of instructions by the multiple pipeline stages (see instruction data stored in buffer 826 for T1 in [0056]); wherein the state of the other thread of instructions facilitates an executing of the other thread of instructions (see pipeline processing for T0 and T1 in fig.8; see para [0056]).
Shen does not specifically show his buffers as memristor based registers as claimed.
However, Beckmann teaches memristor based registers (see PVRAM in para [0032]; A memory is a group of registers.).
It would have been obvious to one of ordinary skill in the art to use Beckmann in Shen for including the memristor registers as claimed because one of ordinary skill in the art should recognize the application of a known technique (such as the memristor registers taught by 
As to claim 16, Shen in view of Beckmann teaches the method according to claim 15, wherein the memristor based registers comprise spin torque transfer magnetoresistive memory elements. (See Beckmann Para [0037]). The reason of obviousness is the same as set forth in claim 15 above.
As to claim 17, Shen in view of Beckmann teaches the method according to claim 15, wherein the memristor based registers comprise resistive memory elements. (See Beckmann Para [0062]). The reason of obviousness is the same as set forth in claim 1 above.
As to claim 18, Shen teaches wherein the thread switch maintains an order (e.g. by the thread selection) of execution of instructions per thread of instructions of the first thread of instructions [T1] and the other thread of instructions  [T0] (see in case of buffer full, instead of the thread T0 in buffer 828, the thread T1 from buffer 826 from the previous pipeline stage A is selected so the processing result at the pipeline B will be stored in buffer 830 in para [0058]).
As to claim 19, claim 19 is similarly amended as claim 5. Therefore, claim 19 is rejected as set forth in claim 5 above.
As to claim 20, Shen teaches the method according to claim 15, wherein a duration of the thread switch does not exceed 3 clock cycles of a clock signal provided to the multiple pipeline stages (see selection of threads by thread selector in K- K+2 cycle in fig-9).
As to claim 21, Shen teaches the method according to claim 15, wherein each pipeline stage is followed by at least a register (see buffer between the pipeline stages in fig.8).

As to claim 23, Shen teaches wherein an aggregate duration of the extracting of the state of the first thread of instructions and the storage of the state of the first thread of instructions (see the processing cycles K-K+2 for selecting the tread T0 in [0060]) exceeds a duration of the provision of the state of the other thread of instructions [T1] (see fig.9 selecting cycles of K-K+2).
As to claim 24, Shen in view of Beckmann teaches storing by the multiple memristor based registers (the multiple memristor based registers are taught by Beckmann; see obviousness reasoning in claim 15 above) a state of each one out of other thread of instructions that differ from the first thread of instructions (e.g. Shen, buffer 820 for storing the instruction data for T0 and buffer 822 for storing the instruction data for T1 in [0055]); and 
wherein the method (e.g. by the thread selector) comprises executing a thread switch [thread selector] between any thread of instructions out of the first thread of instructions [T0] and the other threads of instructions [T1].
As to claims 25, 26, Shen teaches two threads of instructions (see T0 T1 in fig.8), but does not explicitly show the three thread and ten thread of instructions, as claimed. However, 
As to claim 28, Shen in view of Beckmann teaches wherein the memristor based registers comprise resistive memory elements (see Beckmann Para [0062]; see obviousness reasoning in claim 15 above); wherein the method comprises storing each other thread of instructions (taught by Shen, see T0 stored in buffer 824 and T1 stored in buffer 826 in [0056]) is in a memristive-based layer of the memristor based registers. (Beckmann teaches the memristive-based layer in Para [0062]). The reasons of obviousness in claim 15 above is also applicable in claim 28 for storing the thread of instructions in the memristive-based layer of the memristor based registers.
Claims 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2009/0172362) in view of Beckmann et al. (2012/0254541), as applied to claims 1, 24 above, and in further view of Graves et al. (10452472).
As to claims 13, 27, neither Shen nor Beckmann but Graves teaches:
disabling (i.e. OFF) the multiple memristor based registers [memristive VCOs] during the executing of the first thread of instructions [program]  (see Graves, the individual memristive 
memristive voltage controlled oscillators (VCOs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for disabling the multiple memristor based registers during the executing of the first thread of as claimed because one of ordinary skill in the art should recognize the application of a known technique (such as turning off the memristive VCOs, the memristors, as by taught by Graves) to a known device (such as the pipelined system of Shen) so that any or all of the predetermined frequencies of the memristor-based programmable frequency source may be activated or inactivated (i.e., turned on or off), according to the programming.  (See MPEP 2143 KSR Example D; Graves para [0017]).
(2) Response to Argument
Appellant in the Brief argued that:
a) Each pipeline state of Shen has its own thread selector- 812 (of A), 814 (of B) and 816 (of C);
b) Shen TEACHES AWAY from a control circuit that is arranged to control a thread switch that is applicable to all of the multiple pipelines stages, between the first thread of instructions and the other thread of instructions by controlling a storage of a state of the first thread of 
c) In regard to claim 5, Beckmann teaches of a write thorough buffer (106) positioned between the cache hierarchy and the PVRM controller (see figure 3).
This write thorough buffer is not related to threads. The only reference made by Beckmann to threads is made in paragraph [0047] in which is discusses a FENCE instruction.
In addition - this write through buffer is not an intermediate buffer- and especially not an intermediate buffer that stores a state before the state is stored by a register.
Examiner’s response:
As to appellant’s remark a) above, the examiner would like to point out that appellant also teaches each pipeline stage has its own thread selector – 121 (of pipeline stage 30(1)) and 123 (of pipeline stage 30(2)). See appellant’s fig.3. Appellant’s specification paragraph [0033] teaches pipeline stages are from 30(1) – 30 (J+1). And, during a thread switch, the active thread changes (as indicated by active tread select signal 123) while the state of the previously active thread (thread select 121 indicates where to store the previously active thread) is maintained in the MPR. Therefore, Shen’s teaching is similar to what appellant taught in the specification and the drawing.
As to appellant’s remark b) above, as explained by examiner above in the rejection, the thread switch from the prior pipeline stage A to the pipeline stage B by the thread selection module 814 is for illustration purpose or as an example. The same type of thread switch should be equally applicable to each and/or all pipeline stages A, B, and C. Therefore, Shen teaches a thread switch (as illustrated by Shen above) that is applicable to all of the multiple pipelines 
As to appellant’s remark c) above, the write thorough buffer [106] of Beckmann is related to threads because Beckmann clearly teaches in paragraph [0045], that the write through buffer 106 may then write the updated memory block 118 (i.e., transfer data representing the updated memory block 118) to the PVRM 108 when the on-die interface 120 is able to consume the PVRM write request 134. The PVRM write request 134 is a thread because it is transferring the updated data blocks into the memristor 108. Additionally, Shen teaches the updated memory blocks (being updated to write through buffer 106 and finally updated into the memristor [PVRM 108]) are related to data representing files, commands/instructions. (See Beckmann, [0041], the PVRM 108 includes data, such as data representing files, 
Therefore, the intermediate buffer [106] of Beckmann stores a state [updated memory block 118] in the write through buffer 106 before the state [updated memory block 118] is stored by a register [memristor 108]. (See Beckmann, fig.1, paragraph [0045]).
Finally, the appellant is kindly reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL H PAN/Primary Examiner, Art Unit 2182      
                                                                                                                                                                                                  Conferees:
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182   
                                                                                                                                                                                                     /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.